          Case 3:19-cv-06025-BJR Document 92 Filed 03/29/21 Page 1 of 4




 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF MICHAEL LEWIS
 8               Plaintiff,
 9         v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF MICHAEL LEWIS                      BETTS, PATTERSON & MINES, P.S.
     No. 3:19-cv-06025-BJR                 1              One Convention Place, Suite 1400
                                                                   701 Pike Street
                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 92 Filed 03/29/21 Page 2 of 4




 1          I, Michael Lewis, have personal knowledge of the information below and declare as follows:

 2          1.      I am an independent contractor agent for State Farm Life Insurance Company (“State

 3   Farm Life”) in Washington.

 4          2.      I am not an employee of State Farm.

 5          3.      I first joined State Farm as a claims adjuster in June of 1987. I became an independent

 6   contractor agent in 1990 and have been licensed to market, solicit, and service insurance in

 7   Washington since. During my career I have assisted with the purchase of hundreds of universal life

 8   insurance policies and spoken to many potential and existing policyholders about life insurance.

 9          4.      My office is located in Lakewood, Washington, and the majority of State Farm

10   policyholders assigned to me are located in Lakewood and the surrounding area.

11          5.      I understand that this lawsuit involves claims against State Farm Life relating to the

12   Universal Life insurance policy issued on Form 94030, which was sold in Washington between 1994

13   and 2004 (“the Policy” or “Universal Life”).

14          6.      The sale of life insurance is an individualized process that varies for each policyholder.

15   Each person has his/her own needs and expectations about what they want to get out of their life

16   insurance policy. There is not one policy that is best for everyone. The type of insurance product a

17   potential policyholder may choose depends on the needs of the person and will vary based on several

18   factors such as the amount of insurance the client wants, the amount of premium the person is willing

19   to contribute to insurance, whether they are looking for a short-term or long-term product, and any

20   other benefits the person desires. If a potential policyholder was interested in life insurance, I would

21   present the different types of policies available and the benefits under each. The person’s needs would

22   guide the discussion to find the policy that best matched their individual circumstances.

23          7.      In my experience, most policyholders who purchased universal life insurance do so

24   because of the policy’s flexible features. Unlike other life insurance policies, Universal Life grants the

25   policyholder flexibility in the premium payments and amount of insurance. For example, if the

26   policyholder is facing financial difficulties they can access the account value during the life of the
27   policy and borrow against it or make withdrawals. If they overfunded the policy, the policyholder
      DECLARATION OF MICHAEL LEWIS                                     BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                         2                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 92 Filed 03/29/21 Page 3 of 4




 1   could also adjust or pause the premium payments and let the account value temporarily sustain the

 2   policy if needed.

 3           8.      I had several policyholders take advantage of the flexibility in the policy. In one

 4   instance, a policyholder needed to cut costs after his wife had a baby and was unable able to work.

 5   The flexibility of the policy allowed them to reduce the premium payments without losing the benefit

 6   of their life insurance.

 7           9.      In another instance, a mother reduced the premium payments in her Universal Life

 8   Policy to accommodate her sudden inability to work due to certain health concerns. In both instances,

 9   the policyholders were able to accommodate their financial situation without surrendering their life

10   insurance.

11           10.     Once their circumstances changed, I worked with the policyholder to adjust his/her

12   premium payments to ensure the life insurance remained funded.

13           11.     If an individual was interested in Universal Life, my standard practice would be to

14   generate an illustration and review it with the potential policyholder to determine if it meets their

15   insurance goals. I would prepare the illustrations using a standard rate class for the insured’s age and

16   sex. It was always my practice to walk through the illustration with the potential policyholder and

17   explain that the final rate class they receive may be different, depending on the results of the insured’s

18   medical interview in underwriting. One thing I would always mention was tobacco use because it had

19   the biggest impact on the rate class. If a potential insured used tobacco, I explained that it would

20   impact the rate class to which he/she would be assigned, thereby impacting his/her cost of insurance

21   as well.

22           12.     I always explained to policyholders how the account value and deductions would work

23   with the Universal Life Policy. I would use the illustration to explain that the premium payments are

24   made, monthly deductions are then taken to cover the cost of insurance and policy fees, and then the

25   remaining amount will go to the account value which grows on an interest rates over time with a

26   guaranteed 4%.
27
      DECLARATION OF MICHAEL LEWIS                                     BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                         3                     One Convention Place, Suite 1400
                                                                                   701 Pike Street
                                                                              Seattle, WA 98101-3927
Case 3:19-cv-06025-BJR Document 92 Filed 03/29/21 Page 4 of 4
